— Appeal by defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered April 18, 1980, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. Judgment modified, on the law, by vacating the sentence imposed. As so modified, judgment affirmed and case remitted to Criminal Term for resentencing. A review of the sentence minutes reveals that defendant was not accorded an opportunity to speak in his own behalf prior to the imposition of sentence. This was violative of CPL 380.50 (see People v Hallingquest, 79 AD2d 1010; cf. People v McClain, 35 NY2d 483). Gibbons, J. P., Thompson, Weinstein and Rubin, JJ., concur.